DETAILED ACTION
	In RCE filed on 07/23/2021 Claims 1- 2, 4- 10, and 12- 14 are pending. Claims 1 and 13- 14 are currently amended. Claims 3 and 11 are canceled. Claims 1- 2, 4- 10, and 12- 14 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2021 has been entered.
 
Claim Interpretation
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details.
Claim 13 recites the limitations “resin containing reinforcing fibers” and “injecting resin containing reinforcing fibers.” This limitation is given patentable weight to the extent which effects the structure of the claimed molding system of claim 13.

The Claims contain limitations which are directed to intended uses or capabilities of the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114, Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) for further details.
Claim 13 recites the limitation “for performing the process of claim 1” This limitation is given patentable weight to the extent which effects the structure of the claimed molding system of claim 13.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 2, 4- 10, 12, and 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Claims 2- 10 are rejected by virtue of depending on a claim which fails to comply with the written description requirement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by JP 2010-089501 A1 (“Yamazaki”).
	Regarding claim 13, Yamazaki teaches a resin transfer molding system (Fig. 2) capable of performing the process of claim 1 comprising:
	a mold (24, 25) having a cavity (27);
	an exhaust port (26) in fluid communication between the cavity (27) and an exterior of said mold (Fig. 2);
	injection ports (21- 23) each in fluid communication between the cavity (27) and a reservoir of resin (61) capable of containing reinforcing fibers (Fig. 6 and [0016, 0049]), wherein all of said injection ports (21- 23) present are positioned only orthogonally to said exhaust port (26) (Fig. 2 displays all resin injection ports being perpendicular to the discharge pipe 26); and
	a numerical controller for activating said injection ports for injecting resin capable of containing reinforcing fibers from said reservoir into the cavity in any order of individually or in groups ([0027- 0028] teach controlling the opening and closing of the resin injection control valves for each resin injection port 21- 23 independently to achieve stable resin impregnation).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 2, 5- 10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-089501 A1 (“Yamazaki”) in view of KR 10-2011-0048245 (“Kang”) and US 2007/0182071 A1 (“Sekido”).
	Regarding claim 1, Yamazaki teaches a process for resin transfer molding (RTM) with staggered injection of a resin [0001], the process comprising:
	providing a multiport RTM consisting of a mold cavity (27), an exhaust port (26), and injection ports (21- 23), wherein all of the injection ports (21- 23) are positioned only orthogonally to the exhaust port (26) (Fig. 2 displays all resin injection ports being perpendicular to the discharge pipe 26);
	injecting said resin into the mold cavity from the injection ports ([0028] lines 315- 321);
	controlling temperature applied to said mold ([0010, 0023- 0024, 0026] teach temperature control); and
[0027].
	Yamazaki does not explicitly teach injecting a resin containing reinforcing fibers, removing a completed RTM part from said mold 1 to 5 minutes after starting to inject said resin, and controlling a pressure applied to said mold.
	Kang teaches injecting resin containing reinforcing fibers (Page 2 lines 40- 64).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the process of Yamazaki where fibers are present in the mold before resin injection with the process where fibers are injected with the resin as taught by Kang motivated by preventing the formation of a product that is vulnerable to thermal deformation, reducing the cost of the manufacturing process and raw materials (based on Kang page 1 lines 24- 29) and reducing hazards during the production of the article (based on Kang page 1 line 30- page 2 line 42).
Sekido teaches removing a completed RTM part from said mold 1 to 5 minutes after starting to inject said resin ([0191] teaches impregnating for 5 minutes or less; [0057] teaches curing the resin for 3 to 30 minutes; [0217] teaches removing the cured resin after curing. The combination of these teachings implies removing a completed RTM part 3 to 35 minutes after starting to inject the resin into the mold. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details) and controlling pressure applied to said mold [0037, 0054, 0259].
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Yamazaki to incorporate the timings as taught by Sekido motivated by achieving a high-speed molding with respect to convention molding processes (Sekido – [0021, 0186]). It would have been obvious to one with ordinary skill in the art before See Sekido [0037, 0054, 0259]).

	Regarding claim 2, Yamazaki teaches said resin is at least one of an epoxy resin, an unsaturated polyester resin, a polyvinylester resin, a phenolic resin, a guanamine resin, a polyimide resin, a bismaleimide triazine resin, a furan resin, a polyurethane resin, a polydiarylphthalate resin, a melamine resin, a urea resin, or an amino resin [0038].

	Regarding claim 5, Yamakazi does not explicitly teach said fibers are natural fibers.
	Kang teaches said fibers are natural fibers (Page 2 lines 40- 64 and Page 3 lines 108- 110).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Yamazaki to incorporate an injection of a resin containing fibers as taught by Kang motivated by reasons set forth in claim 1.

Regarding claim 6, Yamakazi does not explicitly teach said natural fibers are at least one of coconut fibers, bamboo fibers, sugar cane fibers, or banana skin fibers.
	Kang teaches said natural fibers are at least one of coconut fibers, bamboo fibers, sugar cane fibers, or banana skin fibers. (Page 2 lines 40- 64 and Page 3 lines 108- 110).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Yamazaki to incorporate an injection of a resin containing fibers as taught by Kang motivated by reasons set forth in claim 1.

	Regarding claim 7, Yamazaki does not explicitly teach said injection ports are activated for injecting resin in a sequential clockwise or counter clockwise order
[0197, 0220].
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Yamazaki to incorporate the ordering as taught by Sekido motivated by molding a large article with high speed molding (Sekido – [0197]).

	Regarding claim 8, Yamazaki does not explicitly teach the injection ports are activated based on a computer program.
	Sekido teaches said injection ports are activated based on a computer program ([0037] teaches automatically controlling the flow rate of resin flowing into the mold based on stored information).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Yamazaki to incorporate the programming as taught by Sekido motivated by automatically controlling the flow rate such that the flow rate meets set points automatically (See Sekido [0037]).

	Regarding claim 9, Yamazaki teaches said injection ports are from 2 to 6 injection ports (Fig. 2 displays three resin injection ports 21- 23).

Regarding claim 10, Yamazaki teaches said injection ports are 3 injection ports (Fig. 2 displays three resin injection ports 21- 23).

Regarding claim 12, Yamazaki does not explicitly teach the controlling limits a decline of pressure and temperature during formation of a molded part in said mold.
Sekido teaches the controlling limits a decline of pressure and temperature during formation of a molded part in said mold (Claims 20- 23 teach limiting a pressure to the range of 0.2 to 0.8 MPa and maintaining the temperature at a constant value in a range of 60°C to 160°C).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Yamazaki to incorporate the temperature and pressure limiting a decline as taught by Sekido motivated by improving the surface quality of the molded article (See Sekido [0011- 0012]).

Regarding claim 14, Yamazaki teaches a process for resin transfer molding (RTM) with staggered injection of a resin [0001, 0027- 0028], the process comprising:
	providing a multiport RTM having a mold cavity (27), an exhaust port (26), and injection ports (21- 23), wherein all of the injection ports (21- 23) are positioned only orthogonally to the exhaust port (26) without any injection port (21- 23) in line with or parallel to the exhaust port (26) (Fig. 2 displays all resin injection ports 21- 23 being perpendicular to the discharge pipe 26);
	injecting said resin into the mold cavity from the injection ports ([0028] lines 315- 321);
	controlling temperature and pressure applied to said mold ([0010, 0023- 0024, 0026] teach temperature control); and
	wherein said injection ports are activated for injecting said resin in any order of individually or in groups [0027].
	Yamazaki does not explicitly teach a resin containing reinforcing fibers; injecting such that the fibers contained in the resin are randomized in terms of direction and orientation; and controlling pressure applied to said mold.
	Kang teaches injecting resin containing reinforcing fibers (Page 2 lines 40- 64) and injecting such that the fibers contained in the resin are randomized in terms of direction and orientation (Page 2 lines 40- 64 teaches mixing natural fibers and the resin using a resin kneader machine and then injecting the mixture. It is inherent that upon mixing the fibers and resin and subsequently injecting the mixture, the fibers contained in the resin are randomized in terms of direction and orientation). 
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the process of Yamazaki where fibers are present in the mold before resin injection with the process where fibers are injected with the resin as taught by Kang motivated by reasons set forth in claim 1.
Sekido teaches removing a completed RTM part from said mold 1 to 5 minutes after starting to inject said resin ([0191] teaches impregnating for 5 minutes or less; [0057] teaches curing the resin for 3 to 30 minutes; [0217] teaches removing the cured resin after curing. The combination of these teachings implies removing a completed RTM part 3 to 35 minutes after starting to inject the resin into the mold. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details) and controlling pressure applied to said mold [0037, 0054, 0259].
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Yamazaki to incorporate the timings as taught by Sekido motivated by reasons set forth in claim 1. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Yamazaki to incorporate a pressure control step as taught by Sekido motivated by reasons set forth in claim 1.

Claims 1- 2, 4, 7- 10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010089501 A1 (“Yamazaki”) in view of US 2002/0052440 A1 (“Tochioka”) and US 2007/0182071 A1 (“Sekido”).
	Regarding claim 1, Yamazaki teaches a process for resin transfer molding (RTM) with staggered injection of a resin [0001], the process comprising:
	providing a multiport RTM consisting of a mold cavity (27), an exhaust port (26), and injection ports (21- 23), wherein all of the injection ports (21- 23) are positioned only orthogonally to the exhaust port (26) (Fig. 2 displays all resin injection ports 21- 23 being perpendicular to the discharge pipe 26);
	injecting said resin into the mold cavity from the injection ports ([0028] lines 315- 321);
	controlling temperature applied to said mold ([0010, 0023- 0024, 0026] teach temperature control); and
	wherein said injection ports are activated for injecting said resin in any order of individually or in groups [0027].
	Yamazaki does not explicitly teach injecting a resin containing reinforcing fibers, removing a completed RTM part from said mold 1 to 5 minutes after starting to inject said resin, and controlling a pressure applied to said mold.
	Tochioka teaches injecting resin containing reinforcing fibers (Claim 19 and [0032, 0041]).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the process of Yamazaki where fibers are present in the mold before resin injection with the process where fibers are injected with the resin as taught by Tochioka motivated by improving the mechanical characteristics of the molded product with excellent molding processability (Tochioka – [0003]).
Sekido teaches removing a completed RTM part from said mold 1 to 5 minutes after starting to inject said resin ([0191] teaches impregnating for 5 minutes or less; [0057] teaches curing the resin for 3 to 30 minutes; [0217] teaches removing the cured resin after curing. The combination of these teachings implies removing a completed RTM part 3 to 35 minutes after starting to inject the resin into the mold. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details) and controlling pressure applied to said mold [0037, 0054, 0259].
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Yamazaki to incorporate the timings as taught by Sekido motivated by achieving a high-speed molding with respect to convention molding processes (Sekido – [0021, 0186]). It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Yamazaki to incorporate a pressure control step as taught by Sekido motivated by automatically controlling the flow rate of the resin flowing into the cavity of the mold (See Sekido [0037, 0054, 0259]).

	Regarding claim 2, Yamazaki teaches said resin is at least one of an epoxy resin, an unsaturated polyester resin, a polyvinylester resin, a phenolic resin, a guanamine resin, a polyimide resin, a bismaleimide triazine resin, a furan resin, a polyurethane resin, a polydiarylphthalate resin, a melamine resin, a urea resin, or an amino resin [0038].

	Regarding claim 4, Yamazaki does not explicitly teach said fibers are at least one of glass, carbon, or other synthetic fibers.
	Tochioka teaches said fibers are at least one of glass, carbon, or other synthetic fibers (Claim 19 and [0032, 0041] teach long glass fibers in the resin material).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Yamazaki to incorporate an injection of a resin containing fibers as taught by Tochioka motivated by reasons set forth in claim 1.

Regarding claim 7, Yamazaki does not explicitly teach said injection ports are activated for injecting resin in a sequential clockwise or counter clockwise order
Sekido teaches said injection ports are activated for injecting resin in a sequential clockwise or counter clockwise order [0197, 0220].
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Yamazaki to incorporate the ordering as taught by Sekido motivated by molding a large article with high speed molding (Sekido – [0197]).

	Regarding claim 8, Yamazaki does not explicitly teach the injection ports are activated based on a computer program.
	Sekido teaches said injection ports are activated based on a computer program ([0037] teaches automatically controlling the flow rate of resin flowing into the mold based on stored information).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Yamazaki to incorporate the programming as taught by Sekido motivated by automatically controlling the flow rate such that the flow rate meets set points automatically (See Sekido [0037]).

	Regarding claim 9, Yamazaki teaches said injection ports are from 2 to 6 injection ports (Fig. 2 displays three resin injection ports 21- 23).

Regarding claim 10, Yamazaki teaches said injection ports are 3 injection ports (Fig. 2 displays three resin injection ports 21- 23).

Regarding claim 12, Yamazaki does not explicitly teach the controlling limits a decline of pressure and temperature during formation of a molded part in said mold.
Claims 20- 23 teach limiting a pressure to the range of 0.2 to 0.8 MPa and maintaining the temperature at a constant value in a range of 60°C to 160°C).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Yamazaki to incorporate the temperature and pressure limiting a decline as taught by Sekido motivated by improving the surface quality of the molded article (See Sekido [0011- 0012]).

Regarding claim 14, Yamazaki teaches a process for resin transfer molding (RTM) with staggered injection of a resin [0001, 0027- 0028], the process comprising:
	providing a multiport RTM having a mold cavity (27), an exhaust port (26), and injection ports (21- 23), wherein all of the injection ports (21- 23) are positioned only orthogonally to the exhaust port (26) without any injection port (21- 23) in line with or parallel to the exhaust port (26) (Fig. 2 displays all resin injection ports 21- 23 being perpendicular to the discharge pipe 26);
	injecting said resin into the mold cavity from the injection ports ([0028] lines 315- 321);
	controlling temperature and pressure applied to said mold ([0010, 0023- 0024, 0026] teach temperature control); and
	wherein said injection ports are activated for injecting said resin in any order of individually or in groups [0027].
	Yamazaki does not explicitly teach a resin containing reinforcing fibers; injecting such that the fibers contained in the resin are randomized in terms of direction and orientation; and controlling pressure applied to said mold.
	Tochioka teaches injecting resin containing reinforcing fibers (Page 2 lines 40- 64) and injecting such that the fibers contained in the resin are randomized in terms of direction and [0023] and Claim 19 teaches mixing glass fibers and the resin by feeding them together into the molding machine, kneading the mixture and then injecting the mixture. It is inherent that upon mixing and kneading the fibers and resin and subsequently injecting the mixture, the fibers contained in the resin are randomized in terms of direction and orientation).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the process of Yamazaki where fibers are present in the mold before resin injection with the process where fibers are injected with the resin as taught by Tochioka motivated by reasons set forth in claim 1.
Sekido teaches removing a completed RTM part from said mold 1 to 5 minutes after starting to inject said resin ([0191] teaches impregnating for 5 minutes or less; [0057] teaches curing the resin for 3 to 30 minutes; [0217] teaches removing the cured resin after curing. The combination of these teachings implies removing a completed RTM part 3 to 35 minutes after starting to inject the resin into the mold. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details) and controlling pressure applied to said mold [0037, 0054, 0259].
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Yamazaki to incorporate the timings as taught by Sekido motivated by reasons set forth in claim 1. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Yamazaki to incorporate a pressure control step as taught by Sekido motivated by reasons set forth in claim 1.

Response to Arguments
07/23/2021 have been fully considered but they are not persuasive.
The Applicant argues that Yamazaki fails to disclose injection ports in fluid communication between the cavity and a reservoir of resin containing reinforcing fibers, given that Yamazaki is wholly silent regarding resin containing reinforcing fibers.
The Examiner respectfully disagrees with this argument. Limitations directed to articles or materials worked upon are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details. The Examiner fails to see any structure implied by the argued limitation of a resin containing reinforcing fibers. Therefore, the Examiner must take the position that the apparatus of Yamazaki is capable of incorporating of a resin containing reinforcing fibers.

The Applicant argues that the molding system and method of Yamazaki is incompatible with injecting resin containing reinforcing fibers of Kang. Specifically, Applicant argues that since Yamazaki discloses a reinforcing fiber substrate disposed in the cavity prior to injecting resin, injecting a resin with reinforcing fibers would not flow through the cavity and get hung up on the substrate of reinforcing fibers near each injection port. Applicant further argues that such a combination would cause the resin to flow unpredictably and likely not allow the resin to fully fill the mold cavity or impregnate the substrate contained therein, resulting in a failed part. Applicant further argues that Kang and Sekido does not disclose injecting such reinforcing fiber containing resin into a mold cavity to impregnate a reinforcing fiber substrate. Applicant repeats the same arguments for the Tochioka reference.
The Examiner respectfully disagrees with these arguments. Specifically, while the reinforcing fiber substrate of Yamazaki may be incompatible with the injected resin with reinforcing fibers as taught by Kang or Tochioka, the Examiner submits that one of ordinary skill Tochioka – [0003]).

The Applicant argues that there is support for the amendment of “removing a completed RTM part from said mold 1 to 5 minutes after starting to inject said resin containing reinforcing fibers” based on [0013], Fig. 5, and original claim 11. Specifically, Applicant argues that [0013] explains the cycle time for forming parts is greatly reduced by using the inventive process and Fig. 5 shows the “cycle” of the inventive process, which includes removing the finished part at step 60.
The Examiner respectfully disagrees with this argument. Claims 1 and 14 recite “removing a completed RTM part from said mold 1 to 5 minutes after starting to inject said resin . . .” whereas the “cycle” of Fig. 5 beings with a step of programming and has additional steps of loading resin into reservoirs and connecting multiple ports. Therefore, while Applicant may potentially have support for a cycle time of 1 to 5 minutes, that “cycle” includes additional steps which are not part of the amended limitation. Furthermore, previous claim 11 does not provide adequate support because there is no description of what happens in between the controlling step and the removal step of the instant invention. There is no evidence in the original disclosure that the part is removed immediately after the controlling step nor is there evidence 

	Applicant argues that the amended limitation of “removing a completed RTM part from said mold 1 to 5 minutes after starting to inject said resin containing reinforcing fibers” is not taught or suggested by the prior art of record.
	The Examiner respectfully disagrees. Specifically, [0191] of Sekido teaches impregnating for 5 minutes or less, [0057] of Sekido teaches curing the resin for 3 to 30 minutes, and [0217] of Sekido teaches removing the cured product after curing. The combination of these teachings implies removing a completed RTM part 3 to 35 minutes after starting to inject the resin into the mold. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744